Citation Nr: 0724010	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO. 05-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a stomach disorder, 
including Gastro-esophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel








INTRODUCTION

The veteran had active service from April 1987 until April 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. 


REMAND

Having carefully reviewed all of the evidence of record, the 
Board is of the opinion that further development of the 
record is necessary. The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. VA will 
notify you if further action is required on your part. 

Specifically, the Board finds that the veteran's June 2003 VA 
examination was insufficient for the purpose of determining 
service connection. 

Under 38 U.S.C.A. § 5103A, VA has a duty to assist the 
veteran, including providing a medical examination when such 
an examination is necessary to make a decision on the claim. 
However, if an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes. See 38 C.F.R. § 
4.2. 

Service medical records reveal that the veteran received no 
treatment for GERD during service. However, a notation in the 
veteran's December 1990 separation examination indicates that 
the veteran informed her examiner that she had had chronic 
indigestion since 1988, which she self-treated with over the 
counter medication. 




The veteran is competent to so report such continuing 
symptoms, as opposed to offering an opinion as to medical 
causation. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994). 

The veteran's post-service records indicate that the veteran 
was not diagnosed with GERD until September 1997. However, 
the veteran has reported continuing symptoms, thus for 
consideration in this matter are the provisions of 38 C.F.R. 
§ 3.303(b) pertaining to chronicity of a disorder or 
continuity of symptoms. Under 38 C.F.R. § 3.303(b), a veteran 
may utilize "the chronic disease shown as such in service" 
provision when the evidence demonstrates: (1) that the 
veteran had a chronic disease in service, or during an 
applicable presumptive period; and, (2) that the veteran 
presently has the same condition. With respect to the first 
element there are two questions; (a) is medical evidence 
needed to demonstrate the existence in service or in the 
presumption period of such a chronic disease, or will lay 
evidence suffice; and, (b) must such evidence be 
contemporaneous with the time period to which it refers, or 
can post-service or post-presumption-period evidence address 
existence in service. Savage v. Gober, 10 Vet. App. 488 
(1997)

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
she had in service or during a presumption period or whether 
lay evidence will suffice. Savage, supra. 

As to medical nexus evidence, the veteran has since provided 
two letters from a private physician assistant, C.C.R., dated 
in January and September of 2003, which found the veteran's 
GERD and hiatal hernia to most likely have begun during 
service. However, it is unclear as to what records were 
available to C.C.R. to review and what information she relied 
on in forming her opinion. 





A VA examination was provided to the veteran in June 2003. 
The VA examiner confirmed that the veteran had GERD, with 
hiatal hernia, but did not provide an opinion on the nature 
and etiology of the veteran's claimed disorder, since an 
opinion was not requested by the RO. When information is 
deemed lacking, the RO should refer the report to the VA 
examiner for corrections or additions. See 38 C.F.R. § 4.2. 
The Board is of the opinion that further clarification from 
the examiner who performed the June 2003 examination is 
necessary, to determine the nature and etiology of the 
veteran's claimed disorder.

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on her part is required. 
Accordingly, this case is REMANDED for the following actions:

The RO/AMC shall return the June 2003 
VA 
examination report to the VA physician 
that initiated the examination, or (if 
unavailable or no longer employed by 
VA) his successor, to review the 
examination and provide an opinion as 
to the nature and etiology of the 
veteran's claimed disorder. If the 
RO/AMC or the VA physician deems it 
necessary, another VA examination 
should be scheduled for the veteran, to 
determine the nature and etiology of 
all the disorders that may be present.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



